 1                                                                      The Honorable Mary Jo Heston
                                                                                           Chapter 7
 2
                                                                                   Location: Tacoma
 3
                               UNITED STATES BANKRUPTCY COURT
 4                             WESTERN DISTRICT OF WASHINGTON
 5
      In re                                              No. 19-41238
 6
      DIANE ERDMANN,                                     OBJECTION TO AMENDED
 7
                                                         EXEMPTIONS
 8                                   Debtor.

 9
              Kathryn A. Ellis, the Chapter 7 Trustee herein, hereby objects to the amended
10
11   exemptions of the debtor as described below:

12            1.     To the extent that the debtor is attempting to claim an exemption in excess of the

13   value permitted by federal or state law, the Trustee objects to the assertion of such an exemption,
14
     including but not limited to the debtor’s claims of exemption in the amounts of “100%” of fair
15
     market value where such statutes are limited in amount;
16
              2.     To the extent that the debtor is attempting to claim an exemption for property for
17
18   which no exemption is permitted under federal or state law, the Trustee objects to the assertion

19   of such an exemption, including but not limited to the debtor’s claim of exemption in firearms
20   pursuant to RCW 38.40.150 as either 1) the same were not “issued” to the debtor as a member of
21
     an “organized militia of Washington” and 2) if they were, the firearms “shall be and remain
22
     public property” and the debtor has no interest in the same to claim them exempt;
23
              3.     To the extent that the debtor does not describe an asset or other item of property
24
25   for which an exemption is claimed with particularity, the Trustee objects to the assertion of such

26   an exemption;
27
                                                                               KATHRYN A. ELLIS PLLC
28                                                                                     5506 6th Ave S
                                                                                          Suite 207
                                                                                     Seattle, WA 98108
     OBJECTION TO AMENDED EXEMPTIONS - 1                                              (206) 682-5002


Case 19-41238-MJH         Doc 66     Filed 07/08/19     Ent. 07/08/19 10:10:55      Pg. 1 of 2
 1              4.         To the extent that the actual value of an asset exceeds the valuation of the asset by
 2
     the debtor, the Trustee objects to the claim of any exemption; and
 3
                5.         To the extent that the debtor has not provided information and/or documentation
 4
     to the Trustee and/or have failed to cooperate with the Trustee regarding the investigation of her
 5
 6   financial affairs and/or concealed any property, the Trustee objects to any claims of exemption

 7   by the debtor.

 8              The Trustee is objecting, in part, to preserve her rights to object pending receipt of more
 9
     information about the debtor’s assets. The Trustee reserves the right to assert any other basis for
10
     her objection or otherwise amend this objection as she may determine to be appropriate at a later
11
     date.
12
13              DATED this 8th day of July, 2019.

14
                                                                       By: /s/ Kathryn A. Ellis
15                                                                     Kathryn A. Ellis, Trustee
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\341\2019\071519\Erdmann_amend_exempt_obj.wpd
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                                   KATHRYN A. ELLIS PLLC
28                                                                                                        5506 6th Ave S
                                                                                                             Suite 207
                                                                                                        Seattle, WA 98108
     OBJECTION TO AMENDED EXEMPTIONS - 2                                                                 (206) 682-5002


Case 19-41238-MJH                 Doc 66          Filed 07/08/19             Ent. 07/08/19 10:10:55    Pg. 2 of 2
